DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
Applicant's amendment and argument filed 4/8/2022, in response to the non-final rejection, are acknowledged and have been fully considered. Any previous rejection or objection including the grounds under 35 USC 112 and any other grounds not mentioned herein is/are withdrawn.

Applicant has canceled claims 1-20 and introduced new claims 21-39. 
The amend claims, in view also of applicants remarks and the incorporation of the claim 10 limitations into the independent claim, are considered to be not taught or reasonably suggested by the reference of Ott ‘824, and therefor the ground of rejection under 35 USC 103 is withdrawn.

The terminal disclaimer filed on 4/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application 16/873,190 has been reviewed, and is NOT accepted. It is noted that the terminal disclaimer identifies the party of North Cell Pharmaceuticals, Inc., as the owner of 100 percent interest; however, the Application Data Sheet (ADS) of 2/25/2020 identifies Inventor/Applicant (A. Martin) but does not identify therein such party (NCP, Inc.) as an Assignee/Applicant. Consequently, the terminal disclaimer does not “state the present extent of Applicant’s ownership interest” (see for example 37 CFR 1.321 (b), see esp. Id. at (b)(3)). This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c). Accordingly, the ground of rejection is maintained, as applied to the amended claims as below.


Double Patenting
Terminal Disclaimer: The terminal disclaimer filed on 4/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application 16/873,190 has been reviewed and is NOT accepted. Appropriate correction is required.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c). It is noted that the terminal disclaimer identifies the party of North Cell Pharmaceuticals, Inc., as the owner of 100 percent interest; however, the Application Data Sheet (ADS) of 2/25/2020 identifies Inventor/Applicant (A. Martin) but does not identify therein such party (NCP, Inc.) as an Assignee/Applicant. Consequently, the terminal disclaimer does not “state the present extent of Applicant’s ownership interest” (see for example 37 CFR 1.321 (b), see esp. Id. at (b)(3)). 
Accordingly, the ground of rejection is maintained necessitated by the amendments to the claims, as follows.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-39 of copending Application No. 16/873,190 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of ‘191 as instantly claimed and conflicting ‘190 claims differ in that instantly the composition is recited as having an anxiety-reducing effect in non-human animals whereas ‘190 recites a method comprising administering such composition to non-human animal to elicit this effect, such that practicing at least one of the claimed inventions in ‘190 or ‘191 is likely to at least render obvious the other (instant or conflicting-reference) invention as claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. As both pending applications were filed on the same day or have the same effective U.S. filing date, the provisional NDP rejection made in each application shall be maintained until the NDP rejection is overcome such as by filing a reply that either presents only patentably distinct claims, and/or shows that the claims subject to the NDP rejection are patentably distinct, and/or by filing a terminal disclaimer (TD) in each of the conflicting applications.

Applicants are apprised that The United States Patent and Trademark Office now provides for an eTerminal Disclaimer in EFS-Web. For more information please see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.
Fees must be paid immediately which will then provide users more financial flexibility. A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
Conclusion
No claims are presently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/            Primary Examiner, Art Unit 1655